DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-3 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yotsumoto et al 2017/0211750.
Regarding Claims 1 and 14, Yotsumoto et al shows in Figure 2, a speaker lamp comprising a base 15, an outer housing/case 12/50 formed with a cavity therein, a radiator 14 provided within the cavity (as shown the radiator 14 occupies space in the cavity formed by housing 12), a circuit board 46 provided within the upper cavity and connected to the radiator, and LED light sources 45 provided on the circuit board (as shown), a cylinder-shaped reflector 11 has an opened upper end (see Fig. 3, upper end defined by opening 11a and an opened lower end and is hollowed so as to surround a reflector cavity, the lower end of the reflector 11 is connected to the circuit board 46 and the LED light sources 45 surround an outer side of the reflector 11, and a speaker 30 installed at the upper end 11a of the reflector 11 and accommodated within the reflector cavity; wherein within the reflector cavity a space exits between the speaker 30 and the circuit board 46 (see center opening and driver circuit substrates 90 
Regarding Claim 2, Yotsumoto et al shows in Figure 2, an opening part 50a corresponding to the speaker 30 provided on the housing, so that sound from the speaker 30 may be transmitted towards the exterior of the speaker lamp via the opening part 50a.
Regarding Claim 3, Yotsumoto et al shows in Figure 2, wherein the housing comprises a main housing 12 having an opening end and an assembling end opposite the opening end, a base 15 is connected at the assembly end of the main housing 12, a light transmitting diffuser 50 has a top end 50c and an opened bottom end, and the bottom end of the diffuser is connected with the opening end of the main housing 12, wherein an opening part 50a corresponding to the speaker 30 is provided at the top end of the diffuser 50, so that sound from the speaker 30 can be transmitted towards the exterior of the speaker lamp via the opening part 50a.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yotsumoto et al 2017/0211750 in view of Springer 9,784,417.

Regarding Claim 5, Yotsumoto et al shows in Figure 2, the opening part of the diffuser having a circumferential flange (not numbered) with the speaker 30 positioned along the flange surface but fails to disclose the two components are hermetically sealed.  Springer teaches that it is known in the art to hermetically seal a speaker and lamp component (see col. 33, line 53).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Yotsumoto et al to hermetically seal the speaker and diffuser flange in the same manner as taught by Springer to protect the speaker and interior components from damage or moisture.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yotsumoto et al 2017/0211750 as modified by Springer 9,784,417 as applied to claim 5 above, and further in view of Lin 2016/0298833.
Regarding Claim 6, Yotsumoto et al fails to disclose the housing is hermetically sealed with the diffuser.  Lin teaches that it is known in the art in Figure 2 to hermetically . 

Claims 7 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yotsumoto et al 2017/0211750 in view of Russello et al 8,506,127.
Regarding Claim 7, Yotsumoto et al shows the radiator having a body part 14 but fails to show the radiator having a circumferential flange.  Russello et al teaches that it is known in the art in Figure 2 to have a heat conducting element 120 with a circumferential flange 125 which extends downward and snaps into an inner wall of a main housing 110 (see col. 5, line 15).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Yotsumoto et al to include a circumferential flange along the radiator to engage an inner wall of the housing in the same manner as taught by Russello et al to provide secure positioning and locating of the radiator within the heat sink.
Regarding Claim 9, Yotsumoto et al as modified by Russello et al fails to show the flange including a through hole. It would have been obvious to one skilled in the art to provide an opening or hole in the flange as needed to provide communication between the upper cavity and lower cavity.
Regarding Claim 10, Yotsumoto et al discloses a power supply board 90 is accommodated within a space within the housing 12 and radiator 14 (see Fig. 2), 
Regarding Claim 11, Yotsumoto et al as modified by Russello et al provides for the use of gaskets as needed (see Russello et al, gaskets 117, 187 and 217).  It would have been obvious to one of ordinary skill in the art to provide a gasket along the power supply board if desired/needed in the same manner as taught by Russello et al to provide adequate sealing and positioning of the components.
Regarding Claim 12, Yotsumoto et al discloses a power circuit substrate 91 is connected to heat sink 14 (see para. 0052).  To provide an additional heat sink and to connect additional power circuitry boards to the heat sink would have been obvious to one skilled in the art to provide further heat dissipation of the electrical components. 
Regarding Claim 13, Yotsumoto et al discloses the use of a wireless communication circuit positioned on power substrate 90 (see para. 0054) positioned in the lower cavity (see Fig. 2).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 8 is considered to set forth allowable subject matter because Claim 8 sets forth the circuit board comprising a through hole positioned in a center of the circuit board and one or more second through holes arranged along the periphery of the circuit .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cairns et al is cited of interest for showing a lamp device with a speaker 26 in Figure 2 (see para. 0011).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/PEGGY A NEILS/Primary Examiner, Art Unit 2875